DENMAN, Circuit Judge.
The petition for writ of habeas corpus is denied. It has not been presented to the United States District Court for the Northern District of California nor to any of several of the judges thereof, all as available now to the petitioner as myself.
The work of this circuit court of appeals is heavy and exacting and in the distribution thereof between the Seattle, Portland and Los Angeles and San Francisco sessions my participancy in an appeal from a denial or granting of the writ may be necessary for the constitution of three-judge panel for its consideration. Cf. United States ex rel. Bernstein v. Hill, 3 Cir., 71 F.2d 159. The Ninth Circuit Court of Appeals sits in Seattle, Portland and Los Angeles, as well as in San Francisco, where the petitioned Circuit Judge may be required to attend during the pendency of a habeas corpus proceeding before him. A circuit judge in such special circumstance has a discretion to require the petitioner to avail himself of the nearby district court or all its available judges. Cf. Ex part Mirzan, 119 U.S. 584, 7 S.Ct. 341, 30 L.Ed. 513; Ex parte Hudgings, 249 U.S. 378, 39 S.Ct. 337, 63 L.Ed. 656, 11 A.L.R. 333.